ON REMAND FROM FLORIDA SUPREME COURT
PER CURIAM.
In 2014, we affirmed the attorney fee order on appeal and certified a question of great public importance. Pfeffer v. Labor Ready Se., Inc., 155 So.3d 1155 (Fla. 1st DCA 2014) (citing Castellanos v. Next Door Co., 124 So.3d 392 (Fla. 1st DCA 2013)). The Florida Supreme Court has now quashed our decision and remanded for further proceedings consistent with its decision in Castellanos v. Next Door Co., 192 So.3d 431 (Fla.2016). See Pfeffer v. Labor Ready Se., Inc., 191 So.3d 884 (Fla.2016). Accordingly, we reverse the order on appeal and remand for further proceedings.
REVERSED AND REMANDED
OSTERHAUS, WINOKUR, and WINSOR, JJ., concur.